        Case 1:21-cv-00893-EPG Document 10 Filed 09/13/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOEL OLVERA,                                        No. 1:21-cv-00893-EPG (PC)
12                        Plaintiff,                      ORDER TO SHOW CAUSE WHY
                                                          SANCTIONS, UP TO AND INCLUDING
13            v.                                          DISMISSAL, SHOULD NOT ISSUE FOR
                                                          FAILURE TO COMPLY WITH COURT
14    WARDEN KEN CLARK, et al.,                           ORDER AND FAILURE TO PROSECUTE
15                        Defendants.                     (ECF No. 9)
16

17           Plaintiff Joel Olvera is a state inmate proceeding pro se and in forma pauperis in this civil

18   rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed this action on June 4, 2021, bringing

19   claims concerning his treatment as an inmate classified as part of Security Threat Group Sureños

20   following a fight that occurred on September 28, 2018, with Security Threat Group Bulldogs.”

21   (ECF No. 1, p. 5-6). On July 29, 2021, the Court screened the complaint. (ECF No. 9). The Court

22   found that Plaintiff stated claims against Defendants Ken Clark, D. Baughman, and J. Gallager

23   for unconstitutional conditions of confinement in violation of the Eighth Amendment and failed

24   to state any other claims. (Id. at 16).

25           The Court ordered Plaintiff to, within 30 days, file a first amended complaint, notify the

26   Court in writing that he wanted to proceed only on the claims the Court found cognizable, or

27   notify the Court in writing that he wanted to stand on his complaint. (Id. at 17). The Court warned

28   Plaintiff that “[f]ailure to comply with this order may result in the dismissal of this action.” (Id. at
                                                         1
       Case 1:21-cv-00893-EPG Document 10 Filed 09/13/21 Page 2 of 2


 1   18). The 30-day deadline in the order has expired, and Plaintiff has not complied with the order.

 2          Accordingly, IT IS HEREBY ORDERED as follows:

 3               1. Within fourteen (14) days, Plaintiff shall file a written response to this order to

 4                  show cause (1) stating whether Plaintiff intends to prosecute this action and (2)

 5                  explaining Plaintiff’s failure to comply with the Court’s July 29, 2021 order.

 6               2. Alternatively, the Court will discharge this show cause order, if within fourteen

 7                  (14) days from the date of service of this order, Plaintiff:

 8                      a. Notifies the Court in writing that he wants to proceed only on the claims

 9                          against the Defendants Ken Clark, D. Baughman, and J. Gallager for

10                          unconstitutional conditions of confinement related to lack of outdoor

11                          exercise in violation of the Eighth Amendment; or

12                      b. Files a First Amended Complaint that includes additional true factual

13                          allegations, if Plaintiff believes that additional allegations would state

14                          cognizable claim(s); or

15                      c. Notifies the Court in writing that he wants to stand on this complaint, in

16                          which case the Court will issue findings and recommendations consistent

17                          with this order to a district judge;

18               3. Plaintiff is cautioned that failure to respond to this order as set forth above may

19                  result in this Court issuing findings and recommendations to dismiss this case

20                  without prejudice for failure to comply with a court order and failure to prosecute
21                  this action.

22
     IT IS SO ORDERED.
23

24      Dated:     September 13, 2021                              /s/
25                                                       UNITED STATES MAGISTRATE JUDGE

26
27

28

                                                         2
